Citation Nr: 1236152	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  11-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for lung cancer and mesothelioma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before a Decision Review Officer at the RO on September 13, 2011.  A copy of the hearing transcript has been associated with the file. 

In April 2011, the Veteran requested a hearing before the Board via videoconference.  The requested hearing was scheduled for August 29, 2012; however, the Veteran failed to appear.  The Board thus finds that the Veteran's hearing request has been withdrawn, and the matter is appropriately before the Board for appellate review.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have lung cancer or mesothelioma that is related to military service, including asbestos exposure.


CONCLUSION OF LAW

The Veteran does not have a lung cancer or mesothelioma that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through an October 2010 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

Turning to VA's duty to assist the Veteran, in cases where, as here, a claimant has been diagnosed with a disorder (mesothelioma) which is known to be associated with exposure to asbestos, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 29 (Sep. 29, 2006).   However, the Veteran's military records are unavailable.  (According to the National Personnel Records Center (NPRC), they were likely destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.)  The Veteran has provided NA Form 13055, Request for Information Needed to Reconstruct Medical Data; however, the information he supplied was insufficient to conduct a search of alternate records.  The Veteran was informed of his missing records in December 2010 and advised of the types of documents he could submit that would support his claim; however, he has not provided any additional records.  A formal finding on the unavailability of the Veteran's military records was issued in January 2011.  The Veteran was notified of this finding, and has not provided any additional information to support his claims of exposure to asbestos in service.  

In light of the lack of military records documenting the Veteran's location or the circumstances of his service, no useful purpose would be served in remanding this matter for additional development on the question of whether the Veteran was exposed to asbestos during service.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board is unaware of any other outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  The Board further notes that, despite the missing military records, neither the Veteran nor his representative has alleged that the Veteran had lung cancer or mesothelioma during military service.  The Veteran has submitted two private medical opinions indicating the possibility of a link between his mesothelioma and asbestos exposure during service; however, as will be discussed in detail below, the Veteran's assertions of exposure to asbestos are speculative on his part.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The Board finds that the duties to notify and assist have been met.

Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  It is not required that the disease be diagnosed in the presumptive period, but only that there be shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Because no disability was shown until about 50 years after his discharge from service, the presumptive period is not helpful to the Veteran.  

There is no statute specifically addressing asbestos and service connection for asbestos-related diseases; nor has VA promulgated any specific regulations for these types of cases.  In 1988, VA issued a circular on asbestos-related diseases, which provided guidelines for considering asbestos compensation claims.  VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates in 2005 and 2006.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 29 (Sep. 29, 2006). 

The guidelines note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  The guidelines further specify that asbestos fibers may produce asbestosis, pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.  The VA General Counsel has held that relevant factors in the adjudication manual are not substantive, but must be considered by the Board in adjudicating asbestos-related claims.  VAOPGCPREC 4-00. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00. 

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran has been diagnosed with mesothelioma, which he asserts is the result of exposure to asbestos during service.  Specifically, he contends that he was transported to Europe aboard a Navy ship which had asbestos products on board, and that he was billeted in German buildings that had asbestos-covered pipes.  
However, the Board finds that the Veteran's allegations of asbestos exposure amount to nothing more than conjecture on his part.  During his September 2011 hearing, the Veteran testified that he was a clerk during service, and that his job duties involved typing identification cards and processing paperwork.  He did not work during service in a job that can be said to have typically resulted in exposure to asbestos.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (f).  Although he indicated during his September 2011 hearing that he did some roofing and building demolition work in Germany on one occasion, he was unable to testify as to the substance used in the roofing tiles, and he did not indicate that he was exposed to asbestos during that brief assignment.  In fact, the Veteran has never indicated that he personally observed asbestos during his service; rather, his contentions appear to hinge upon the fact that it was "common knowledge" that ships and German hotels contained asbestos.

In light of the foregoing, the Board finds the Veteran's assertion of having been exposed to asbestos during service as nothing more than speculation on his part.  In other words, he has filed a claim without demonstration of any in-service event or incident.  His guess that he was exposed to asbestos during service is just that-a guess.  His theory is not supported by any evidence.  Even his own statements do not reflect that he was exposed to friable asbestos.  They reflect his suppositions that, because he was on a navy ship and in a German hotel, he was somehow exposed.  This does not amount to information establishing any sort of injury or event during service to which current disability could be attributed.

The medical evidence of record establishes that the Veteran's disability was first diagnosed in September 2010, more than 50 following his discharge from service.  The Veteran has not identified any treatment for a lung disorder prior to that time.  

In November 2010, two of the Veteran's treating physicians, Dr. D.M.G. and Dr. M.V.M., provided statements as to the etiology of the Veteran's mesothelioma.  Dr. G. noted the Veteran's stated history of exposure to asbestos aboard a navy ship and in a German hotel and found that "all of this potentially caused, or substantially contributed to, [his mesothelioma]."  Dr. M. also noted the Veteran's claimed history of asbestos exposure during service and noted that he did "not have the records of these details."  He went on to state, however, that "[a]sbestos exposure may have caused or contributed to his current condition and the length of time for this condition to develop is consistent with the time of his diagnosis."  

As noted above, the Board finds that the Veteran's assertions do not establish any in-service asbestos exposure.  Moreover, neither physician discussed the Veteran's history of smoking for 25 years or post-service occupational exposure to chemicals while working in an ice manufacturing plant, both of which were noted in the records of the Veteran's treatment for mesothelioma.  As a result, the Board finds that the November 2010 opinions are based upon an inaccurate history, and assigns no probative weight to them.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical opinion as "immaterial" where there was no indication that the physician reviewed claimant's service medical records or any other relevant documents that would have enabled him to form an opinion on service connection on an independent basis) (citing Reonal v. Brown, 5 Vet. App. 458, 460 (1993)); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion based solely or in large measure on a veteran's reported medical history will not be probative to disposition of claim if the objective evidence does not corroborate the reported medical history).

The Veteran has submitted no evidence to support his lay assertions for the purpose of linking his diagnosed disability to any event or incident of his service.  His theory of entitlement has merely been that he must have been exposed to asbestos in service because it was common knowledge that navy ships and German hotel pipes had asbestos-covered pipes.  As noted above, this hypothesis does not amount to evidence establishing an in-service event.

The Veteran's own assertions that cancer is medically related to exposure to asbestos in service may be afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence that establishes that the Veteran has medical expertise.  Lay hypothesizing, particularly in the absence of any supporting evidence, serves no constructive purpose and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  In short, there is no competent and credible evidence showing that the Veteran was exposed to asbestos in service or that he has a current disorder that is attributable to service. 

In summary, while the evidence shows that the Veteran has medical diagnosis of a mesothelioma, there is no evidence that it was manifested in service; there is no competent and credible evidence of a nexus between such disability and a disease or injury in service; there is no evidence that he was exposed to asbestos in service; and there is no competent evidence that a lung disability is somehow otherwise related to service.  Accordingly, the preponderance of the evidence is against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for lung cancer or mesothelioma, to include as due to asbestos exposure, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Service connection for lung cancer or mesothelioma is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


